Citation Nr: 1423939	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-18 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of traumatic brain injury (TBI).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to March 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and February 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was scheduled for a hearing before a member of the Board in March 2014, but he failed to appear.  In a February 2014 statement the Veteran indicated he would be unable to appear.  He did not request that the hearing be rescheduled.  Therefore, the Board will continue with adjudication of the claim.  38 C.F.R. § 20.702(d), (e).

The Board notes that in the Veteran's February 2014 statement, the Veteran discussed the etiology of his hepatitis C.  Although the statement was not accompanied by a waiver, it is repetitive of previous statements made by the Veteran that have already been considered by the Agency of Original Jurisdiction.  Therefore, the Board finds that a waiver is not required.  See 38 C.F.R. § 20.1304.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  Throughout the appeal period, the cognitive impairment from the Veteran's TBI warrants level "1" impairment on the table of facets of cognitive impairment for his complaint of memory loss; the separable physical symptom residuals from the Veteran's TBI have already been assigned separate ratings under appropriate diagnostic codes. 

2.  The Veteran currently does not have PTSD and has not had a diagnosis of PTSD throughout the appeal period. 
3.  The Veteran's hepatitis C did not manifest during active military service, and has not otherwise been shown to be related to service, to include as a result of air gun inoculations.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for the residuals of TBI have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8045 (2013).

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim 

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran seeks an increased rating for residuals of a TBI based on a worsening of his symptoms, to include his complaint of ongoing headaches associated with the TBI.  

The Veteran's residuals of a TBI are rated under Diagnostic Code 8045.  As noted below, Diagnostic Code 8045 was recently revised; the effective date for these revisions is October 23, 2008.  The Veteran's claim for service connection for TBI was received in April 2009.  As such, the revised regulations will be applied in this case.

Diagnostic Code 8045 provides evaluation for three main areas of dysfunction that may result from TBI and have profound effects on functioning:  Cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  Diagnostic Code 8045 states the following:

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."
 
Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

Evaluate cognitive impairment and subjective symptoms:  The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5): A Veteran whose residuals of a traumatic brain injury are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008). 

The table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" provides the following evaluations:

Impairment of memory, attention, concentration, executive functions are assigned numerical designations as follows: 

0...No complaints of impairment of memory, attention, concentration, or executive functions. 

1...A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing. 

2...Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment. 

3...Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment. 

Total...Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment. 

Impairment of judgment is assigned numerical designations as follows: 

0...Normal. 

1...Mildly impaired judgment. For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 

2...Moderately impaired judgment. For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions. 

3...Moderately severely impaired judgment. For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 

Total...Severely impaired judgment. For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities. 

Impairment of social interaction is assigned numerical designations as follows: 

0...Social interaction is routinely appropriate. 

1...Social interaction is occasionally inappropriate. 

2...Social interaction is frequently inappropriate. 

3... Social interaction is inappropriate most or all of the time. 

Impairment of orientation is assigned numerical designations as follows: 

0...Always oriented to person, time, place, and situation. 

1... Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation. 

2...Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation. 

3...Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation. 

Total...Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation. 

Impairment of motor activity (with intact motor and sensory system) is assigned numerical designations as follows: 

0...Motor activity normal. 

1...Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function). 
2...Motor activity mildly decreased or with moderate slowing due to apraxia. 

3...Motor activity moderately decreased due to apraxia. 

Total...Motor activity severely decreased due to apraxia. 

Impairment of visual spatial orientation is assigned numerical designations as follows: 

1...Mildly impaired. Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions. Is able to use assistive devices such as GPS (global positioning system). 

2...Moderately impaired. Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance. Has difficulty using assistive devices such as GPS. 

3...Moderately severely impaired. Gets lost even in familiar surroundings, unable to use assistive devices such as GPS. 

Total...Severely impaired. May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment. 
Subjective symptoms are assigned numerical designations as follows: 

0...Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples are: mild or occasional headaches, mild anxiety. 

1...Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light. 

2...Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days. 

Neurobehavioral effects are assigned numerical designations as follows: 

0...One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability. Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects. 

1...One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them. 

2...One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them. 
3...One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

Impairment of communication is assigned numerical designations as follows: 

0...Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language. 
1...Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired. Can communicate complex ideas. 

2...Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time. Can generally communicate complex ideas. 

3...Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time. May rely on gestures or other alternative modes of communication. Able to communicate basic needs. 

Total...Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both. Unable to communicate basic needs. 

Impairment of consciousness is assigned numerical designations as follows:

Total...Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma. 

See 38 C.F.R. § 4.124a , Diagnostic Code 8045.

The Board will first discuss each of the facets of cognitive impairment individually under the revised Diagnostic Code 8045.

First, the evidence shows no higher than a "1" is assignable to the Veteran's memory, attention, concentration, and executive functions.  At the December 2009 VA examination, the Veteran asserted decreased attention, difficulty concentrating, and memory impairment.  The Veteran stated he had difficulty with distant memory, indicating that he repeats requests when he has already asked for something.  He also reported being distracted on a regular basis.  His MOCA score was 24/30.  However, the examiner concluded there were no complaints of impairment of memory, attention, concentration, or executive function.  The examiner explained that aside from headaches, the Veteran's other symptoms are more likely related to other medical problems.  

In May 2011, the Veteran was afforded another VA TBI examination.  Although the examiner found a TBI could not be diagnosed, he did document the Veteran's reported symptoms.  The examiner noted a complaint of mild memory loss, attention, concentration or executive functions, but without objective evidence on testing.  The examiner described the Veteran's memory as "fair" and noted an MMSE of 29/30.  Subsequently, at a May 2013 VA examination, the examiner found no complaints of impairment of memory, attention, concentration, or executive functions.

Next, the Veteran's judgment was found to be normal throughout the appeal period, as reflected in VA examination reports from December 2009, May 2011, and May 2013.  Similarly, the Veteran's social interaction was found to be routinely normal at each of these examinations; and he was always oriented to person, time, place, and situation.  

Moreover, the Veteran's motor activity has been normal throughout the appeal period, to include testing performed during all three of the aforementioned VA examinations.  For example, at the May 2011 VA examination, the Veteran demonstrated motor function of 5/5 throughout.  

The Veteran also demonstrated normal visual spatial orientation at the December 2009, May 2011, and May 2013 VA examinations.

Regarding subjective symptoms, the Veteran has testified that the primary symptom of his TBI is headaches.  He also described occasional dizziness associated with TBI at his December 2009 examination, reporting unsteadiness occurring about five times per year.  

At the December 2009 VA examination, the examiner identified the Veteran's subjective symptoms of TBI as including headaches and mild anxiety.  The examiner indicated that the Veteran's headaches were as likely as not related to the head injury.  At that time, the Veteran reported headaches occurring one or two times per month, approximately two minutes in duration.  

VA treatment records from April 2008 through April 2010 are absent any treatment for headaches.  However, the Veteran received mental health treatment during this time.  For example, an August 2009 evaluation stated that the Veteran's history of childhood abuse, chronic history of alcoholism, tobacco and illicit substance abuse (primarily PCP) resulted in or contributed to "significant psychosocial consequences," including unemployment, divorces, and financial instability.  At no point did the mental health professional discuss the Veteran's TBI or attribute his symptomology to a TBI.   

At the May 2011 VA examination, the examiner noted subjective symptoms that do not interfere with the Veteran's work, instrumental activities of daily living, or close relationships.  Such symptoms included mild or occasional headaches and mild anxiety.  Specifically, the Veteran reported headaches occurring one to two times per week, lasting two to five hours in duration.  

VA treatment records December 2012 through April 2013 are absent treatment for headaches.  Indeed, February 2013 show the Veteran denied headaches.

Subsequently, the May 2013 VA examination reflected that the Veteran's subjective symptoms of TBI included occasional headaches and mild anxiety that were not found to interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  

Because of the Veteran's subjective headache symptoms, a separate headache questionnaire was also completed in May 2013.  The examiner noted the Veteran's report of monthly headaches treated with Vicodin and Methadone.  The Veteran described the headaches as one hour in duration.  The examiner diagnosed the Veteran with drug induced headache, stating that the Veteran's "narcotics and illicit drug usage is very likely causing his headaches not the TBI."  In terms of the Veteran's migraine headaches, the examiner found them to be non-prostrating.    

The Board notes that under DC 8100, a 50 percent evaluation is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.   Finally, a noncompensable evaluation is warranted for migraine headaches with less frequent attacks.  See id.  The Veteran's headaches have been assigned a 30 percent rating.

A review of the Veteran's subjective symptoms shows that while being examined for TBI, the Veteran reported, at most, headaches occurring one to two times per week, lasting two to five hours in duration.  Moreover, at the May 2013 headache examination, the Veteran only reported monthly headaches approximately one hour in duration.  As discussed above, the headaches are already separately evaluated under Diagnostic Code 8100 and Note 1 to Diagnostic Code 8045 specifies that in such cases, more than one evaluation based upon the same manifestations should not be assigned.  See also 38 C.F.R. § 4.14.  

Aside from the headaches, the Veteran has not demonstrated subjective symptoms that would warrant more than a "0" rating.  In terms of the Veteran's subjective report of dizziness, the record reflects he only reported dizziness during one examination, indicating unsteadiness occurring only five times per year.  These reports do not allow for even a level "1" rating under Diagnostic Code 8405 as there is no indication in the record of three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  

The Board also notes that the Veteran has asserted that he has PTSD as a result of an embarrassing incident in service that is unrelated to the Veteran's TBI.  However, as will be discussed in more detail below, the Veteran has not been diagnosed with PTSD; only mild anxiety has been attributed to the Veteran's TBI, which is contemplated by level "0" impairment under subjective symptoms of TBI.  

Next, the evidence shows the Veteran's neurobehavioral effects of TBI did not interfere with workplace interaction or social interaction, as stated in the December 2009, May 2011, and May 2013 VA examination reports.  For example, at the May 2013 VA examination, the examiner noted the Veteran's "flat affect, tearful at times."

Finally, the evidence shows the Veteran's communication and consciousness are normal.  Indeed, at the December 2009 examination, the Veteran only reported difficulty with "articulation" at times; the examiner indicated the Veteran was able to speak and comprehend spoken and written language.  Similar findings were reported at the May 2011 and May 2013 VA examinations.  

Therefore, a review of the evidence shows that the Veteran has level "0" for all categories with the exception of memory, attention, concentration and executive functions which is rated a "1."  As the Veteran has one facet at level 1, a 10 percent evaluation is warranted.  An evaluation in excess of 10 percent is not warranted at any time during the appeal as the Veteran has never been assessed as having a facet evaluated as level "2."  

In terms of physical dysfunction, as noted, the Veteran is already receiving a separate rating for headaches.  The evidence of record does not suggest any additional physical disabilities which warrant a rating under a separate and distinct diagnostic code.  This is not to say that headaches are the only impairments the Veteran experiences as residual to his TBI.  As discussed above, it is clear that the Veteran experiences a number of cognitive symptoms, including headaches and mild anxiety, as a result of his TBI.  However, these symptoms have been fully discussed and contemplated above in the cognitive discussion.  As such, a separate rating is not warranted for any physical impairment beyond those ratings that have already been assigned.

Consequently, resolving all doubt in favor of the Veteran a 10 percent evaluation is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3, 4.7.

The Board has also considered Diagnostic Code 8045's instruction to consider the Veteran's need for special monthly compensation.  Neither the Veteran nor the evidence suggests sensory impairments, erectile dysfunction, or the need for aid and attendance.  To the contrary, erectile dysfunction was not found in any of the VA examinations, and sensory examinations also yielded normal results.   

In short, after careful review of the available diagnostic codes and the lay and medical evidence of record, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's residuals of TBI.  See Schafrath, 1 Vet. App. at 595.  

The Board also finds that an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has not been raised in this case.  In submitting a claim for TDIU in August 2012, the Veteran indicated that he was unable to work because of his non service-connected arthritis.  Indeed, the RO denied service connection for arthritis and TDIU in a September 2012 rating decision.  Moreover, the May 2013 VA examiner also specifically indicated that the Veteran's residual conditions attributable to a TBI do not impact his ability to work.  

Finally, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected residuals of TBI is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability level and relevant symptomatology.  Specifically, the criteria for TBI contemplate both cognitive and physical symptoms while also directing the rater to separately evaluate emotional/behavioral dysfunction.  In this case, the Veteran's report of headaches, anxiety, and unsteadiness have been contemplated under Diagnostic Code 8045.  Moreover, the Veteran's separate physical disabilities, including headaches, have been contemplated under appropriate diagnostic codes.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a)(2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he has PTSD as a result of being laughed at by medical personnel when he was asked to remove his pants and show them his undescended testicle.  He indicated that the incident has affected his personal relationships and has caused him to become self-conscious of his genitalia.  The Veteran also reported being physically threatened by fellow soldiers and getting in a physical altercation with other soldiers during a poker game.  

VA treatment records throughout the appeal period, include mental health treatment, do not contain a diagnosis of PTSD.  In a March 2009 admission evaluation, the Veteran denied having any "PTSD issues" in the previous month, and an April 2009 PTSD screening was negative.   In short, while VA professionals have diagnosed other psychiatric disorders, there has been no diagnosis of PTSD in conformity with 38 C.F.R. § 3.304(f)  in the evidence of record.

Essentially, the only indication the Veteran has PTSD is his own diagnosis of the condition.   The Board notes that the Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).   However, determining whether symptoms are indicative of a psychiatric disorder, and, if so, what disorder, is a complex medical analysis that cannot be made solely by observation by one's senses.  Therefore, the Board finds that the statements by the Veteran regarding his diagnosis of PTSD are not competent evidence.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Thus, the preponderance of the evidence is against the finding of the first element of entitlement to service connection for PTSD, and therefore the appeal as to this issues must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  There is no reasonable doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Board notes that recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In this case, the record reflects that the only other diagnosed disabilities during the pendency of the appeal were substance and alcohol dependence.  In this regard, VA compensation is generally precluded, as a matter of law, for disorders incurred through willful misconduct, including the abuse of alcohol or drugs. See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n) , 3.301 (2013); see also VAOPGPREC 2-97 (Jan. 16, 1997).  Moreover, only where the record establishes that the misconduct in question is secondary to, or symptomatic of, a service-connected disability, will compensation for the secondary disorder will be allowed.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  No such evidence has been presented here.  Accordingly, to the extent to which there are current diagnoses of alcohol and drug dependence, service connection for such disabilities is not warranted.  

Finally, while some VA treatment records, such as the August 2009 VA record, reflect a diagnosis of generalized anxiety disorder the documents specifically note this was "by history."  There is no indication that the Veteran had an active diagnosis of anxiety disorder during the pendency of the appeal.  Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013).  Accordingly, without evidence of a current active diagnosis of anxiety, the appeal as to this issue must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Regarding the Veteran's claim for service connection for hepatitis C, the evidence reflects a current diagnosis of the condition.  According to the May 2013 Disability Benefit Questionnaire (DBQ), a diagnosis of hepatitis C was rendered in 1994, approximately fourteen years after separation from service.  

The Veteran contends that he contracted hepatitis C when he was inoculated in service with an air gun.  He stated that the same gun was used on a line of servicemen, including himself.  

Although the Veteran's service treatment records reflect inoculations were provided, such records are absent for complaints, treatment, or diagnoses of hepatitis C.  However, the Veteran was treated for sexually transmitted disease (STD), such as gonorrhea, during service.  The Veteran's separation examination found his liver to be clinically normal.  

Consequently, a medical opinion was sought to address the Veteran's contentions.  In the May 2013 DBQ, the examiner identified several risk factors for hepatitis C, including intravenous drug use or intranasal cocaine use, high risk sexual activity, and other direct percutaneous exposure to blood (such as by tattooing, body piercing, acupuncture with non-sterile needles, shared toothbrushes and/or shaving razors).  The examiner concluded that the Veteran's hepatitis C was not likely incurred in or caused by an in-service risk factor, such as the receipt of inoculations by air gun.  The examiner explained that there is no known medical evidence that hepatitis C is transmitted by vaccine administration, and the Veteran had several high risk factors for hepatitis C, such as intranasal cocaine use and unprotected sex.  The examiner also noted the Veteran's treatment for STDs during service.  

The VA examiner based the aforementioned conclusion on a review of the claims file as well as a review of the Veteran's documented and reported history.  The examiner provided a conclusion with a supportive rationale, and the May 2013 VA medical opinion is therefore probative.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board acknowledges the Veteran's statements that he contracted hepatitis C from air gun immunizations.  Indeed, he is competent to report receiving air gun inoculations in service.  However,  stating the air gun contained hepatitis or led to the development of a persistent liver disease  involves a complex medical issue that the Veteran is not competent to address.  See Davidson, 581 F.3d at 1316; see also Jandreau, 492 F.3d at 1377.

Therefore, without evidence of the onset of hepatitis C in service or competent evidence of an association between hepatitis C and the Veteran's service, to include contamination from an air gun, service connection for hepatitis C is not warranted. The Board concludes that a preponderance of the evidence is against the claim for service connection for hepatitis C, and this claim must be denied.  Again, because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a July 2009 and October 2011 letters to the Veteran. 

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, statements in support of the claim by the Veteran and his representative, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiners considered the Veteran's reported and documented history in rendering their conclusions.  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Concerning the claimed psychiatric disorder, the Veteran has not provided competent evidence of persistent or recurrent symptoms during the appeal period, nor has he provided evidence indicating any current disability may be associated with his service.  As in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), he has been advised of the need to submit competent evidence suggestive of a linkage between his psychiatric conditions and service.  In essence, the only indication of a connection between the claimed disorders and service are from his lay statements. As the Board has determined, his bare assertions to be not credible, it finds that the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) is not met, and VA examinations are not necessary.

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to 10 percent rating for residuals of TBI is granted.

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for hepatitis C is denied. 



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


